Citation Nr: 0511398	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss with left stapedectomy, currently 
evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970 and from July 1972 to October 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a compensable evaluation for 
the veteran's service-connected bilateral hearing loss with 
left stapedectomy.  In July 2003, the Board remanded the case 
for additional development.  That development has been 
accomplished and the case is once again before the Board for 
review. 

The March 2001 rating decision on appeal also denied the 
veteran's claims for increased evaluations for tinnitus, a 
right wrist disability, and a right shin disability.  
Although the veteran disagreed with the RO's denial of these 
claims, his VA Form 9 (Appeal to Board of Veterans' Appeals) 
limited his appeal to the issue of entitlement to an 
increased evaluation for bilateral hearing loss with left 
stapedectomy.  Therefore, this is the only issue on appeal.  
38 C.F.R. § 20.200 (2004). 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Audiometric testing performed in October 2000 and 
December 2001, revealed an average puretone decibel hearing 
loss of between 79 and 81 decibels for the right ear and 
between 51 and 56 decibels for the left ear at the 1000, 
2000, 3000, and 4000 Hertz (Hz) levels, with speech 
recognition scores of 96 percent for the right ear, and 
between 96 and 98 percent for the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss with left stapedectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85-4.87 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for his 
service-connected bilateral hearing loss with left 
stapedectomy.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decisions 
issued in March 2001, a statement of the case (SOC) issued in 
September 2001, supplemental statements of the case (SSOC) 
issued in February 2002 and December 2004, as well as a 
letter by the Appeals Management Center (AMC) dated in 
February 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
February 2004 letter by the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claim.  The 
Board notes that this letter was not provided prior to the 
initial RO adjudication of his claim in March 2001, as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error, as the content of the notice fully 
complies with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The veteran was also 
afforded a several VA audiological evaluations to assess the 
severity of his hearing loss disability, which, together, 
appear adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran incurred bilateral hearing 
loss in service as a result of acoustic trauma from jet 
aircraft engines.  He also underwent a left stapedectomy in 
service.  As a result, in an April 1987 rating decision, the 
RO granted service connection and assigned a noncompensable 
(zero percent) evaluation for bilateral hearing loss with 
left stapedectomy.  

In August 2000, the veteran filed a claim for an increased 
disability evaluation for his bilateral hearing loss with 
left stapedectomy.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hz, divided by four.  
38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In support of his claim, the veteran submitted an August 2000 
audiological evaluation report from The Hearing Clinic.  In 
addition to the actual report of audiometric findings, the 
examiner indicated in a cover letter that the audiogram 
showed the veteran to have moderate high frequency 
sensorineural hearing loss in the left ear and a moderate 
sloping high frequency sensorineural hearing loss in the 
right ear.  

The record shows that the veteran underwent two VA 
audiological evaluations.  When evaluated in October 2000, 
audiometric testing in the right ear revealed puretone 
thresholds of 60, 60, 90, and 105 decibels at the 1000, 2000, 
3000, and 4000 Hz levels, respectively, for an average of 79 
decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 25, 30, 60, and 90 decibels for 
an average of 51 decibels.  Speech discrimination was 96 
percent bilaterally.

When evaluated in December 2001, audiometric testing in the 
right ear revealed puretone thresholds of 65, 55, 100, and 
105 decibels at the 1000, 2000, 3000, and 4000 Hz levels, 
respectively, for an average of 81 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
30, 35, 70, and 90 decibels for an average of 56 decibels.  
Speech discrimination was 96 percent in the right hear and 98 
percent for the left. 

In March 2003, the Board requested that arrangements be made 
with an appropriate VA medical center to have the August 2000 
private medical report referenced above examined by a 
qualified physician or audiologist.  The Board requested that 
the physician or audiologist interpret the report in 
accordance with the provisions of 38 C.F.R. § 4.85 and 4.86.

In response, in April 2003, a VA audiologist determined that 
the August 2000 private audiological evaluation report was 
not adequate for rating purposes.  The audiologist explained 
that SRT (speech reception threshold) testing was not 
performed, which is required for validation purposes, and 
that masking was not used for bone conducting thresholds, 
which might effect the air conduction thresholds.  
Nevertheless a comparison was made as best as possible 
between the August 2002 private audiogram and the two other 
VA audiograms which are referenced above.  The April 2003 
examiner indicated that the differences between all three 
audiograms was minimal.  The audiologist then recommended 
that the audiogram performed in December 2001 be used for 
rating purposes, since the thresholds were slightly worse 
that the other audiograms, and thereby more favorable to the 
veteran's claim.

In an April 2004 letter, the audiologist who evaluated the 
veteran's hearing in August 2000 stated that the test was 
performed in a sound-proof booth with TDH 50 earphones, and 
that the test was reliable and valid.  The audiologist 
further explained that, because speech discrimination scores 
were 96 percent bilaterally, speech testing at higher levels 
was not necessary.  

Applying the above diagnostic criteria to these results show 
that the veteran's hearing loss disability warrants a 
noncompensable evaluation.  The Board notes that a VA 
audiologist determined that the private audiology evaluation 
performed in August 2000 is not adequate for rating purposes.  
The Board has considered the April 2004 letter in which the 
private audiologist who administered the test indicated that 
it was both reliable and valid; however, he never addressed 
the VA audiologist's comments that SRT testing was not 
performed, which is required for validation purposes.  
Moreover, the April 2003 VA examiner indicated that the 
differences between the two VA audiological examinations and 
the August 2000 private audiological examination was minimal.  
Therefore, the August 2000 audiological evaluation report 
will be not considered in evaluating the veteran's hearing 
loss disability.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another).

Nevertheless, the Board finds that the audiological 
evaluations performed in October 2000 and December 2001 are 
adequate for rating purposes.  Findings contained in these 
reports yield a numerical designation of no greater than 
level II for the right ear (79 and 81 percent average 
puretone decibel hearing loss, with 96 percent speech 
discrimination), and no greater than level I for the left ear 
(51 and 56 average puretone decibel hearing loss, with 96 and 
98 percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of zero percent.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation.  

The Board has considered lay statements provided by the 
veteran and his wife, including testimony presented at a 
hearing held in November 2001.  However, the veteran simply 
has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned noncompensable level 38 
C.F.R. § 4.85.  The Board emphasizes that ". . . disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation. 

The Board thus concludes that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's bilateral hearing loss with left stapedectomy.  The 
Board has considered the doctrine of reasonable doubt; 
however, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b), and the appeal is denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  In 
this case, there is no evidence that the veteran's hearing 
loss disability has markedly interfered with his employment 
or required hospitalization.  The veteran testified at his 
November 2001 hearing that his hearing loss disability had 
not adversely affected his advancement opportunities at his 
current job as a security guard.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss with left 
stapedectomy is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


